    Case 2:19-cv-00429-SVW-MRW Document 68 Filed 04/03/19 Page 1 of 1 Page ID #:715




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
Noah Bank et al,                                             CASE NUMBER

                                                                      2:19-cv-00429-SVW-MRW
                                              PLAINTIFF(S)
                       v.
Sunday Journal USA Corporation et al,                         RESPONSE BY THE COURT TO NOTICE TO
                                                                   FILER OF DEFICIENCIES IN
                                           DEFENDANT(S).       ELECTRONICALLY FILED DOCUMENTS


In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents

REGARDING:


       03/29/2019                      65                       First EX PARTE APPLICATION
       Date Filed                      Doc. No.                 Title of Doc.


IT IS HEREBY ORDERED:

       G   The document is accepted as filed
       G   The document is stricken
       G   The hearing date has been rescheduled to
       G   Other                                                                                at
            L.R. 83-25 Communications with the Judge
            Refer to New Case Order (Dkt 44), pg 3, para. 7, and pg 4, para. 8




                                                             Clerk, U.S. District Court




Dated: April 3, 2019                                         By:
                                                                   Paul M. Cruz, Deputy Clerk


cc: Assigned District Judge and/or Magistrate Judge



              RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
G-112B (01/07)
